Order issued January 12, 2015.




                                       In The

                                 Court of Appeals
                                      For The

                              First District of Texas
                               ————————————
                                 NO. 01-15-00019-CV
                               ———————————
                     IN RE CHARLES S. IUPE, JR., Relator



          Original Proceeding on Petition for Writ of Habeas Corpus



                                      ORDER

      Relator has filed a petition for writ of habeas corpus and an emergency

motion for interim relief.1

      The Court is of the opinion that relator’s petition requires further

consideration. See TEX. R. APP. P. 52.8(b). Accordingly, the Court grants the


1
      The underlying lawsuit is In the Guardianship of Charles S. Iupe, Jr., an
      Incapacitated Person, No. 417216 in the Probate Court No. 3 of Harris County,
      Texas.
relator’s motion for interim relief. The Sheriff of Harris County is hereby ordered

to discharge relator from custody on relator executing and filing with the Sheriff of

Harris County a good and sufficient bond, conditioned as required by law, in the

amount of $1000.00. See TEX. R. APP. P. 52.8(b)(3).

        It is further ordered that the real party in interest shall have until February

11, 2015 to file a response brief, if any, and any relevant portions of the record.

See TEX. R. APP. P. 52.4, 52.8(b)(1).



Judge’s signature:           /s/ Russell Lloyd

Date:                        January 12, 2015